Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 14, 2016

                                      No. 04-16-00113-CV

   Richard RAMOS, Individually and D/B/A Green Energy of SA and Green Energy of San
                                       Antonio,
                                      Appellants

                                                 v.

                                       Carol BURROWS,
                                            Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-04008
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        On April 13, 2016, appellant filed proof he paid the balance of the fee for the reporter’s
record. On the same day, the court reporter filed the reporter’s record. Appellant’s brief is due on
May 13, 2016.

                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court